Title: From Thomas Jefferson to John Mills, 20 November 1806
From: Jefferson, Thomas,Madison, James
To: Mills, John


                        
                            20 Nov 1806
                        
                        The President of the United States of America
                        To all who shall see these presents Greeting:
                        Whereas at a General Court Martial held at New Orleans on the 20th day of August 1806 of which Lieut Colonel
                            Constant Freeman was President, Corporal John Mills, of Captain Fergus Company, Regiment of Artillerists, was charged with
                            repeated desertion, particularly on or about the 28th July 1806, Whereupon the said Court did pronounce the following
                            sentence, viz., “The Court after the most mature deliberation are of the opinion that the Prisoner is Guilty of the charges alledged against him, being a breach of the 20th Article of the Rules and Articles of War,
                            and do sentence him, two thirds of the members concurring, to suffer Death.”
                        Now therefore I Thomas Jefferson, President of the United States, do approve of said Sentence—But, for divers
                            good causes and considerations me thereunto moving, Do, by these presents, grant to the said John Mills, a full free and
                            entire pardon for the desertions aforesaid, of which he stands convicted, hereby releasing and remitting all pains and
                            penalties by him incurred by reason of the premises.
                        Given under my hand and the seal of the United States at the City of Washington this Twentieth day of
                            November 1806 and in the Thirty first Year of the Independence of the United States.
                        
                        
                            Th: Jefferson
                            
                            By the President
                            James Madison Secy. of State
                        
                    